Judge Trimble,
delivered the opinion of the court; The judgment must be affirmed; The minutes were clearly conclusive, and not to be contradicted by parol evidence.
Judgment affirmed;
On reading the orders in this cause, the clerk said that the damages below were so small (one penny) that he had not entered a judgment for 10 per cent, thereon, nor had he entered a judgment for 10 per cent, on the costs, as this court had uniformly determined that 10 per cent, damages were not given on costs.
BY tSe Court. — -You are correct.